Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25597 WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN (Full title of the Plan) UMPQUA HOLDINGS CORPORATION (Name of the issuer of the securities held pursuant to the Plan) Umpqua Bank Plaza One SW Columbia Street, Suite 1200 Portland, OR 97258 (address of principal executive office of the issuer) REQUIRED INFORMATION 1. Not Applicable 2. Not Applicable 3. Not Applicable 4. The Western Sierra Bancorp 401(k) Stock Ownership Plan, assumed by Umpqua Holdings Corporation with the merger of Western Sierra Bancorp with and into Umpqua Holdings Corporation (the Plan) is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Furnished herewith are the financial statements and schedules of the Plan for the fiscal year ended December 31, 2006, prepared in accordance with the financial reporting requirements of ERISA. WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 FOR THE YEARS THEN ENDED AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN FINANCIAL STATEMENTS T ABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statement of Net Assets Available for Benefits as of 2 December 31, 2006 and 2005 Statement of Changes in Net Assets Available for Benefits 3 for the Years Ended December 31, 2006 and 2005 Notes to Financial Statements 4-9 Exhibit Index 10 Consent of Independent Registered Public Accounting Firm All schedules required by Section 2520.103 -10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Umpqua Bank 401(k) and Profit Sharing Plan Advisory Committee, for the Western Sierra Bancorp 401(k) Stock Ownership Plan We have audited the accompanying statement of net assets available for benefits and the related statement of changes in net assets available for benefits of the Western Sierra Bancorp 401(k) Stock Ownership Plan as of and for the years ended December 31, 2006 and 2005. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Auditing Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits and the changes in net assets available for benefits of the Western Sierra Bancorp 401(k) Stock Ownership Plan as of and for the years ended December 31, 2006 and 2005, in conformity with accounting principles generally accepted in the United Stated of America. As discussed in Note 1 to the financial statements, the Trustees of the Plan voted on May 26, 2006 to merge the Plan into the Umpqua Bank 401(k) and Profit Sharing Plan, effectively terminating the Plan on January 1, 2007. All Plan assets were transferred to the Umpqua Bank 401(k) and Profit Sharing Plan on December 29, 2006. In accordance with accounting principles generally accepted in the United States of America, the Plan has changed its basis of accounting used to determine the amounts at which investments are stated, from the on-going plan basis used in presenting the 2005 financial statements to the liquidation basis used in presenting the 2006 financial statements. /s/ Perry-Smith LLP Sacramento, California June 22, 2007 WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS (LIQUIDATION BASIS) December 31, 2006 and 2005 (Liquidation (On-Going Basis) Plan Basis) ASSETS Investments: Participant directed: Investments at fair value (Notes 3 and 4) $ 7,324,777 Non-participant directed: Investments at fair value (Note 4) 2,139,776 Total investments 9,464,553 Receivables: Employer contributions 496,317 Participant contributions 800 Total receivables 497,117 Total assets 9,961,670 LIABILITIES Excess contributions payable 27,731 Net assets available for benefits $- $ 9,933,939 The accompanying notes are an integral part of these financial statements. 2 WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (LIQUIDATION BASIS) For the Years Ended December 31, 2006 and 2005 (Liquidation (On-Going Basis) Plan Basis) ADDITIONS Investment income (Note 4): Net appreciation in fair value of participant directed investments $ 2,101,592 $ 380,555 Net depreciation in fair value of non-participant directed investments (142,805) (39,993) Interest and dividends 3,421 6,113 Total investment income 1,962,208 346,675 Contributions: Participant 1,062,050 1,134,983 Employer 473,249 496,317 Rollover 16,935 91,979 Total contributions 1,552,234 1,723,279 Total additions 3,514,442 2,069,954 DEDUCTIONS Benefits paid to participants 4,479,965 338,742 Administrative expenses 250 343 Total deductions 4,480,215 339,085 Net decrease before transfer to other plan (965,773) 1,730,869 Transfer to Umpqua Bank 401(k) and Profit Sharing Plan (8,968,166) Net decrease after transfer to other plan (9,933,939) 1,730,869 Net assets available for benefits: Beginning of year 9,933,939 8,203,070 End of year $ - $ 9,933,939 The accompanying notes are an integral part of these financial statements. 3 WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF PLAN The following description of the Western Sierra Bancorp 401(k) Stock Ownership Plan (the "Plan") provides only general information. Participants should refer to the Summary Plan Description or Plan Document for a more complete description of the Plan's provisions. General Western Sierra Bancorp, the Plan Sponsor, established the Plan effective January 1, 1990. The Plan is a defined contribution plan covering all eligible employees of Western Sierra Bancorp and subsidiaries (the "Company"). The Board of Trustees of the Plan is responsible for administration and management of the Plan. All investments in the Plan are participant directed, except for the employer matching contribution and any other discretionary contributions which are in the form of Company common stock and are non-participant directed. Hartford Life Insurance Company serves as Custodian for the Plan. Polycomp Administrative Services, Inc. serves as third party administrator of the Plan. The Plan is intended to satisfy all of the requirements for a qualified retirement plan under the appropriate provisions of the Internal Revenue Code (IRC) and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). On May 26, 2006, the Company's 401(k) Advisory Committee recommended, and the Company's Board of Directors approved, that the Plan be merged into the Umpqua Bank 401(k) and Profit Sharing Plan effective January 1, 2007 and that the plan remain in effect and active through December 31, 2006. All Plan assets were transferred into the Umpqua Bank 401(k) and Profit Sharing Plan on December 29, 2006 and the Plan was effectively terminated. Eligibility Under the Plan, all employees of the Company who were 21 years old and completed six months of service and at least 500 hours, were eligible to participate in the Plan on the earlier of January 1, April 1, July 1 or October 1 following their six-month anniversary. Vesting Participants were immediately vested in their voluntary contributions plus actual earnings thereon. All discretionary and matching employer contributions vest over a 5 year period at the rate of 20% per year starting at the completion of the second year of continuous service and are 100% vested after completion of six years of service. In case of retirement, disability or death, the participant became 100% vested. As a result of the merger, each participant will receive credit for past service for purposes of eligibility and vesting in the Umpqua Bank 401(k) and Profit Sharing Plan. 4 WESTERN SIERRA BANCORP 401(k) STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS (Continued) 1. DESCRIPTION OF PLAN (Continued) Contributions Each year, participants could make salary deferral contributions in any percentage of their pretax annual compensation, as defined in the Plan, subject to certain IRC limitations. The Company could make discretionary matching contributions and other discretionary contributions to the Plan, as determined each year by the Company
